229 Ga. 869 (1972)
195 S.E.2d 31
HUNT
v.
THE STATE.
27554.
Supreme Court of Georgia.
Argued November 13, 1972.
Decided December 4, 1972.
Rehearing Denied December 18, 1972.
Millard C. Farmer, Jr., for appellant.
Eldridge W. Fleming, District Attorney, Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, David L. G. King, Jr., Assistant Attorneys General, for appellee.
NICHOLS, Justice.
The defendant was indicted, tried and convicted of the offense of armed robbery and the appeal is from this conviction. The indictment alleged the armed robbery of a designated amount of U. S. currency from the presence of Eugene Clark and Betty Clark, which currency belonged to Valley Produce Co., Inc. The evidence as to the ownership of such currency showed the owner to be Val Produce Co., Inc. Held:
1. Under decisions exemplified by Massey v. State, 226 Ga. 703 (5) (177 SE2d 79), it is obvious that the references to *870 Valley Produce Co., Inc. and Val Produce Co., Inc. relate to the same entity as to the owner of the U. S. currency, and that there was no fatal variance between the allegations and proof.
2. Under the decision in Kirby v. Illinois, 406 U. S. 682 (92 SC 1877, 32 LE2d 411), neither the line-up identification nor the exhibition of a group of mugshots to a State's witness requires a reversal of the conviction. Compare Creamer v. State, 229 Ga. 704 (194 SE2d 73).
3. "It is not error to fail to charge on alibi when there is no request therefor and the only basis for alibi consists of a defendant's unsworn statement. Wynes v. State, 182 Ga. 434 (5) (185 SE 711); Bagley v. State, 212 Ga. 206 (3) (91 SE2d 506)." Bryant v. State, 229 Ga. 60, 62 (189 SE2d 435).
4. The evidence authorized the verdict.
Judgment affirmed. All the Justices concur.